ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4844 neil.mcmurdie@us.ing.com October 6, 2010 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Security Life of Denver Insurance Company Security Life Separate Account L1 Pre-Effective Amendment No. 1 to Registration Statement on Form N-6 Prospectus Title: ING VUL-DB File Nos.: 333-168047 and 811-08292 Ladies and Gentlemen: On behalf of Security Life of Denver Insurance Company (the "Company") and its Security Life Variable Account L1 (the "Separate Account"), we hereby transmit for filing a conformed electronic format copy of Pre-Effective Amendment No. 1 on Form N-6 to the above-referenced registration statement.
